Case 3:20-cv-06336-BRM-DEA Document 3 Filed 05/29/20 Page 1 of 1 PageID: 47



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
Richard J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, New Jersey 08625-0112
Attorney for Defendant

By:   Adam B. Masef
      Deputy Attorney General
      (609) 376-2955
      adam.masef@law.njoag.gov

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                        VICINAGE OF TRENTION



In re: Certain Amendments to N.J.     Civil Action No. 20-6336
Stat. Ann. § 2A:50-56(a), 46:10B-
49.2, and 46:10B-49.3
                                           NOTICE OF APPEARANCE




      Adam B. Masef, Deputy Attorney General, hereby enters an appearance on

behalf of Defendant, Department of Community Affairs.


                              GURBIR S. GREWAL
                              ATTORNEY GENERAL OF NEW JERSEY

                        By:   /s/ Adam B. Masef
                              Adam B. Masef
                              Deputy Attorney General

DATED: May 29, 2020
